Citation Nr: 0637608	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-09 141	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increase in the monthly apportionment of 
the veteran's compensation payments.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.  The appellant is the veteran's estranged spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the appellant's claim for an 
increase in the apportionment of the veteran's disability 
compensation benefits.  (She is unrepresented in this matter; 
the veteran is represented by Disabled American Veterans.)  
This case was remanded by the Board in August 2005.


FINDINGS OF FACT

1.  The appellant and the veteran are both living under 
conditions of financial hardship.

2.  Any increase in the monthly apportionment of the 
veteran's compensation payments would impose an impermissible 
undue hardship on the veteran.


CONCLUSION OF LAW

The requirements for an increased special apportioned share 
of the veteran's compensation benefits have not been met.  38 
U.S.C.A. § 5307 (West 2002); 38 C.F.R. § 3.451 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the appellant and the veteran were both 
apprised of VA's duties to both notify and assist in 
correspondence dated in January 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which [s]he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  The veteran was 
likewise provided the content-complying notice.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the appellant apprised her of the evidence needed to 
adjudicate her claim for an increased apportionment, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the appellant, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the appellant's behalf.  The RO did not 
specifically request that the appellant provide any evidence 
or information she had pertaining to her claim.  However, the 
RO provided an all-inclusive list of the information it 
needed to adjudicate the claim, and, in so doing, effectively 
requested that she provide any evidence or information she 
had pertaining to her claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews, and the 
text of the relevant portions of the VA regulations.  The 
veteran was also informed as to the actions by the RO 
relative to the appellant's claim and of the information and 
evidence needed from him.

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations.  See 38 U.S.C.A. § 
7105A (West 2002).  Under 38 C.F.R. § 19.100 (2006), all 
interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiating an appeal, as well as hearing and 
representation rights.

The appellant, the veteran, and the veteran's representative 
were provided with a copy of the April 2003 and April 2006 
apportionment decisions, the March 2004 SOC, and the April 
2006 SSOC.  The veteran and his representative were provided 
with a copy of the appellant's substantive appeal (VA Form 9) 
in January 2006.  After the veteran was informed of the 
content of the appellant's substantive appeal, he was given 
60 days to file an argument in response.  38 C.F.R. § 20.502 
(2006).  

Regarding VA's duty to assist, the RO made multiple attempts 
to obtain from both the appellant and the veteran specified 
detailed information necessary to adjudicate the claim.  As 
will be shown below, the responses from both have been 
incomplete.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (duty to assist is not a one-way street; an appellant 
cannot passively wait for help where he or she may or should 
have information essential in obtaining evidence).  The RO 
ultimately obtained Social Security Administration (SSA) 
information on its own, without the assistance of the 
appellant.  VA has no duty to inform or assist that was 
unmet.

The record shows that the veteran is entitled to service-
connected compensation benefits for duodenal ulcer and 
hearing loss in the right ear, with a combined evaluation for 
compensation of 50 percent from August 1, 1972.  His VA 
disability compensation has been calculated at $795.00 per 
month.

VA law provides that if a veteran is not living with his or 
her spouse or his or her children are not in the veteran's 
custody, all or any part of a veteran's VA benefits may be 
apportioned as may be prescribed by the Secretary.  See 38 
U.S.C.A. § 5307 (West 2002).  A "general" apportionment may 
be paid if the veteran is not residing with his or her spouse 
or if his or her children are not residing with the veteran 
and the veteran is not reasonably discharging his 
responsibility for the spouse's or the children's support.  
See 38 C.F.R. § 3.450 (2006).  The United States Court of 
Appeals for Veterans Claims (Court) has held that it is not 
necessary for the claimant to establish the existence of 
hardship in order to obtain a general  apportionment under 38 
C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The appellant was granted a general apportionment of the 
veteran's disability benefits in a RO decision dated in April 
1991.  The apportioned amount was originally $77.00 per 
month, and was reduced to $46.00 per month effective July 1, 
1993, because of the graduation from school of a dependent 
daughter.  

The appellant submitted a request for an increased 
apportionment in January 2003 based on financial hardship, 
including being unemployed and in bankruptcy.  A "special" 
apportionment may be paid where hardship is shown to exist, 
but only as long as it does not cause undue hardship to the 
other persons in interest.  38 C.F.R. § 3.451 (2006).  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  It is noted that, ordinarily, a special 
apportionment of more than 50 percent of a veteran's benefits 
would constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits 
would not provide a reasonable amount for any apportionee.  
Id.  

Both the appellant and the veteran were asked in January 2003 
to provide itemized lists showing monthly household incomes, 
the value of any property or other assets owned by any 
household member, and average monthly household expenses.  

The veteran responded in January 2003 that he was caring for 
his three children and his mother.  He provided an accounting 
of both the monthly household income and the monthly 
household expenses.  Those amounts, as corrected by the RO to 
correct an apparent error by the veteran, show that total 
monthly income was $1030.00 per month, which was comprised of 
his $710.00 VA disability benefit, and $320.00 per month 
total in welfare payments for his three children.  He listed 
no assets, and enumerated monthly expenses, not including 
food expenses, totaling $972.00, leaving $58.00 per month for 
food and other expenses for himself and his four dependents 
living with him.  He stated that he went to churches for 
food.  The veteran noted that it would impose an extreme 
hardship to increase the apportionment to his estranged wife.  
Moreover, the veteran noted that even the current $46.00-per-
month apportionment created a hardship, and asked that it be 
terminated.

The appellant responded in February 2003 that her monthly 
income consisted of the $46.00 apportionment and $446.70 in 
other income.  She noted that she kept her daughter's 
children, and that her daughter helped with the light and 
water bill, but she did not specify the amount contributed by 
the daughter.  She said she had no assets such as bank 
accounts, stocks, or bonds.  She did not provide a detailed 
list of her monthly expenses, saying only that she must pay 
$392.00 per month related to her bankruptcy, and that she was 
unable to pay her rent and utility payments, including those 
payments in arrears.

On remand, when the appellant was apprised of VA's duties to 
notify and assist in January 2006, she was asked again to 
provide an itemized list of her monthly income from all 
sources; a list of any property she owned, with examples of 
the types of property provided; and an itemized list of her 
average monthly expenses for herself and for any of the 
veteran's dependents living with her.  Her response was 
similar to her earlier response in that it was general in 
nature and did not provide the specific information 
requested.  She was sent another letter, in March 2006, 
emphasizing that she must itemize all monthly income from all 
sources, identifying each source, and must show the value of 
any real property, such as stocks, bonds, bank accounts, or 
real estate owned by her.  The appellant faxed another 
response in March 2006 that was as unresponsive as her two 
earlier responses had been.  The RO called the appellant in 
April 2006, asking for a breakdown of her monthly expenses.  
A report of that contact indicates that the appellant was 
unable to provide a breakdown of her expenses.  Instead, she 
only expressed the amount owed and that she was having 
problems.

The veteran was also asked in January 2006 to list detailed 
information regarding his monthly income from all sources; to 
list all property and their value; to list the average 
monthly household expenses; to state the average monthly 
amount paid in support of his spouse and/or children not 
living with him, and to provide his spouse's income, if he 
had remarried.  The veteran did not respond to this request. 

The record shows that, as of April 2006, the veteran was 
receiving a monthly VA benefit of $795.00.  Other monthly 
income was listed as unknown.  The evidence of record shows 
that the veteran is caring for his three dependent children.  
(The Board is not able to determine from the record whether 
or not the veteran's mother is still in the household.)  
Since the veteran had not provided current information 
regarding other income or average monthly expenses, the RO 
determined that they were unknown.  While the veteran had 
earlier reported that he was receiving $320.00 per month 
total in welfare payments for his three children, it is 
unknown whether he still receives any welfare payments 
because he did not respond to the RO's request for 
information in January 2006.  

The record shows that the appellant is caring for three 
children who are not the veteran's, and that she receives 
$249.93 per month per child from the state.  Her total 
household income was shown in the record to have increased to 
$1209.80 per month in April 2006 with the addition of 
recently awarded SSA benefits of $414.00 per month.  As the 
appellant was unable or unwilling to provide detailed monthly 
expenses, they too were shown in the record to be unknown.  

In sum, as of April 2006, the veteran was receiving $795.00 
per month, with which he was providing for a household that 
included at least his three children, and the appellant was 
receiving $1209.80 per month, with which she was providing 
for a household that included three children who were not the 
veteran's, and for whom the appellant was receiving state 
support.  

Given the facts as presented in the record, the Board finds 
that both the veteran and the appellant are under financial 
hardship.  However, VA regulations do not permit an increased 
apportionment under the current circumstances because the 
record indicates that it would impose an extreme hardship on 
him to increase the apportionment to his estranged wife, and, 
given the evidence of record, the Board agrees with that 
assessment.  See 38 C.F.R. § 3.451.  Accordingly, the 
appellant's petition for an increased apportionment is 
denied.


ORDER

Entitlement to an increase in the monthly apportionment of 
the veteran's compensation payments is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


